                                                                             Motion (DE #1260) GRANTED.




                             UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

UNITED STATES OF AMERICA                        )
                                                )
        v.                                      )       Case No. 3:15-cr-00037-2
                                                )       Judge Trauger
BENJAMIN BRADLEY,                               )
                                                )
                                                )
                Defendant.                      )


                       MOTION FOR LEAVE TO FILE UNDER SEAL

        The United States of America respectfully requests that the Court allow the United States

to file the attached document under seal. In support thereof, the United States notes that the

“Administrative Practices and Procedures for Electronic Case Filing (ECF),” adopted by this Court

in Administrative Order #167 at Section 5.07, requires a party seeking to file documents under seal

to file a motion for leave of court to do so, via the court’s electronic filing system. In this case, the

government seeks leave to file under seal unredacted copies of Bradley’s medical records from the

Bureau of Prisons, from August 2017 to May 2019, to assist with the Court’s review of Bradley’s

motion for compassionate release.



                                                        Respectfully submitted,

                                                        DONALD Q. COCHRAN
                                                        United States Attorney for the
                                                        Middle District of Tennessee

                                                        s/ Cecil W. VanDevender
                                                        Cecil W. VanDevender
                                                        Assistant United States Attorney
                                                        110 9th Avenue South, Suite A-961
                                                        Nashville, Tennessee 37203
                                                        615-736-5151

                                                    1

  Case 3:15-cr-00037 Document 1263 Filed 06/05/20 Page 1 of 2 PageID #: 5837
                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 4, 2020, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to the attorneys of record for defendant Benjamin Bradley. In addition, I sent a copy of the sealed
medical records via encrypted email to Melissa Salinas and Christopher Pryby.

                                                 s/ Cecil VanDevender
                                                 CECIL VANDEVENDER




                                                2

  Case 3:15-cr-00037 Document 1263 Filed 06/05/20 Page 2 of 2 PageID #: 5838
